Respondent was admitted to the Bar by this court on February 6, 1958. By decision dated January 12, 1982, he was suspended for a period of two years and until further order (Matter of Burns, 86 AD2d 697). Respondent has now filed an application to resign as an attorney and counselor at law, stating that he does not intend to contest any charges that might result from petitioner’s investigation of allegations that, among other things, he converted funds totaling $18,500 in four additional matters. The application is granted and the resignation accepted. Application to resign granted; resignation accepted; and respondent’s name directed to be stricken from the roll of attorneys and counselors at law, effective July 26, 1982. Sweeney, J. P., Kane, Casey, Yesawich, Jr., and Weiss, JJ., concur.